DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 Applicants' arguments, filed 05/03/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 10 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Eisert et al (U.S. Patent Application Pub. No. 2009/0048173 published on 02/19/2009; of record).
Applicants assert their amendments overcome the obviousness rejection because the claims now recite dipyridamole is administered once to the subject at a range from 37.5 to 46mg up to about 5 hours after the stroke, whereas the prior art teaches administration within 3 hours after the stroke and a higher daily dosage.
Examiner disagrees. While Examiner recognizes the distinction Applicants assert in their arguments, the amended claims do not exclude the method made obvious by the prior art.
First, Applicants argue the dipyridamole is administered once to the subject in the instant claims. While that assertion is true, Examiner notes the claims are modified by the transition phrase “comprising”, which allows additional unclaimed steps. Thus, while the first dose may be administered, 
Second, while the claims require the administration be from 37.5 to 46 mg, again, the transition phrase is “comprising”, allowing additional administrations may be permitted. Thus, while the first administration may be at the disclosed 25mg amount, additional dosages would be administered resulting in a daily dose of 50 to 900mg. Applicants arguments with regards to the 25mg DIP administered twice a day could be incorporated into the claims with language such as “37.5 to 46 mg within 24 hours of acute stroke”, thereby limiting the amount administered after the acute stroke consistent with the arguments presented.
Finally, with regards to the timing, where the prior art teaches the need to administer the active within 3 hours of the stroke, the time period limitation of the instant claims is met. The broader time period instantly claimed of up to about 5 hours does not make the prior art range of up to 3 hours nonobvious. Instead, it appears the critical feature is the ability to administer the low dose between hours 4 and 5, but that narrower range is not instantly claimed.

Claims 11-13, 15, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Eisert et al as applied to claims 1, 2, 9, and 10 above, and further in view of Eliasof et al (U.S. Patent Application No. 2010/0247668 published on 09/30/2010; of record) and Roth (“Recombinant tissue plasminogen activator for the treatment of acute ischemic stroke,” Baylor University Medical Center Proceedings, Vol. 24, No. 3, pgs. 257-259 (2011); of record).
Applicants assert the addition of Eliasof et al does not remedy the deficiencies of timing and dosage discussed above.
Examiner disagrees for the reasons recited above. As no arugments are presented with regards to the addition of Eliasof et al, the rejection is maintained for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612